DETAILED ACTION

Claims 1-25 are presented for examination

Allowable Subject Matter

Claims 22-25 are allowed because none of the prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations. 

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-11, and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Patent Application 20190357146).
As per claim 1, Kim teaches a physical layer transceiver [210, fig. 2] of a 1OSPE physical layer module, the physical layer transceiver comprising [0012, physical layer unit]:
211, fig. 2] configured to define a side of a communication link [230 fig. 2] between the physical layer transceiver and a physical layer controller [221, fig. 2] of a split arrangement physical layer module [0068-0070, as shown in figure 1 device 210 includes interface 211 that communicate with controller 221 via communication link 230.  In terms of split mode, as explained in paragraph 0073, portion of the communication can be activated to be in active mode or power off moved].
a wake detect logic [0020: physical later include circuit that generate wakeup event] configured to communicate a source of a detected wake via the digital interface [0020, fig. 2-3, as pointed out a wakeup signal is generated and detected to communicate form one device to another].

As per claim 2, Kim teaches the source of the detected wake comprises a local wake or a remote wake [0017, 0020, physical signal generated by7 the physical layer unit of the communication node].

As per claim 3, Kim teaches the wake detect logic is configured to communicate the source of the detected wake by performing a wake source signaling handshake via the digital interface [0036, initiate wake up signal based on an event to enable other activities].

As per claim 4, Kim teaches the wake detect logic is configured to communicate the source of the detected wake by providing a bus signal via the digital interface [0020, controller detects a wake up event through the interface].

As per claim 5, Kim teaches the wake detect logic is configured to generate and store one or more of a remote wake indication and a local wake indication that are accessible via the digital interface [0036, wakeup events stored in the memory and specified specific device to be wakeup up].

As per claim 11 and 13-21, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, 11 and 15-21 are also anticipated by Kim for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application 20190357146) in the view of Den Besten (US Patent Application 20210282087).
As per claim 10, Kim teaches a physical layer controller [221, fig. 2] of a 1OSPE physical layer (PHY) module, the physical layer controller comprising [0012, physical layer unit]:
211, fig. 2] configured to define a side of a communication link [230, fig. 2] between the physical layer controller and a physical layer transceiver [210, fig. 2] of a split arrangement physical layer device [0068-0070, as shown in figure 1 device 210 includes interface 211 that communicate with controller 221 via communication link 230.  In terms of split mode, as explained in paragraph 0073, portion of the communication can be activated to be in active mode or power off moved].
Kim does not teach a physical layer wake forwarding logic configured to:
learn a source of a detected wake via the digital interface; and
generate a wake forward responsive to the source of the detected wake.
However, Den Besten teaches a physical layer wake forwarding logic [136, fig. 1C] configured to:
learn a source of a detected wake via the digital interface [0040, training process implemented in the transceiver device].
generate a wake forward responsive to the source of the detected wake [0040, 0055-0056, fig. 1C and 2, generate wakeup signal in response to training].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Kim to include the method of Den Besten to allow the learning of the wakeup signal.

As per claim 6, Kim does not teach the wake detect logic is configured to generate a local wake indication responsive to an assertion of the wake pin.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Kim to include the method of Den Besten to allow specific pin to be used for the wakeup signal.

As per claim 12, Kim does not teach the physical layer wake forwarding logic is configured to handle additional detected wakes, sources of which are learned responsive to additional wake source signaling handshakes.
However, Den Besten teaches the physical layer wake forwarding logic is configured to handle additional detected wakes, sources of which are learned responsive to additional wake source signaling handshakes wake [0040, 0055-0056, fig. 1C and 2, generate wakeup signal in response to training].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Kim to include the method of Den Besten to allow the learning of the wakeup signal.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 20150205339) teaches devices routing wakeup signals using physical layer, methods of operating the same, and data processing systems including the same.
Gardner (US 20160337138) teaches system with sleep and wake up control over DC path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.